IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. PD-0306-14



                               THE STATE OF TEXAS

                                            v.

                           DAVID VILLARREAL, Appellee

                   ON STATE’S MOTION FOR REHEARING
                AFTER OPINION ON DISCRETIONARY REVIEW
                FROM THE THIRTEENTH COURT OF APPEALS
                            NUECES COUNTY

       Per curiam. M EYERS, J., filed a concurring opinion. R ICHARDSON, J., filed a
concurring opinion. N EWELL, J., filed a concurring opinion. K EASLER, J., filed a
dissenting opinion in which H ERVEY , J., joined. Y EARY, J., filed a dissenting opinion
in which K ELLER, P.J., joined.

                                      OPINION

      Having granted the State’s motion for rehearing in this case, and having considered

its merits, we now conclude that the State’s motion was improvidently granted. We deny the

State’s motion for rehearing. No further motions for rehearing will be entertained.

Delivered: December 16, 2015
          Villarreal - 2

Publish